SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1190
CA 11-01105
PRESENT: SCUDDER, P.J., SMITH, SCONIERS, GORSKI, AND MARTOCHE, JJ.


K.J.D.E. CORP., DOING BUSINESS AS K.J. ELECTRIC,
AND THE RITA JACOBS TRUST, BY KENNETH JACOBS,
TRUSTEE, PLAINTIFFS-RESPONDENTS,

                     V                               MEMORANDUM AND ORDER

THE HARTFORD FIRE INSURANCE COMPANY,
DEFENDANT-APPELLANT,
ET AL., DEFENDANT.
(APPEAL NO. 2.)


GOLDBERG SEGALLA LLP, BUFFALO (DANIEL W. GERBER OF COUNSEL), FOR
DEFENDANT-APPELLANT.

RICHARD P. PLOCHOCKI, SYRACUSE, FOR PLAINTIFFS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered August 11, 2010. The order, insofar as
appealed from, denied those parts of the motion of defendant The
Hartford Fire Insurance Company for summary judgment dismissing
plaintiffs’ fourth and fifth causes of action.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs, the motion is granted
in its entirety and judgment is granted in favor of The Hartford Fire
Insurance Company as follows:

          It is ADJUDGED and DECLARED that plaintiffs’ losses are
     not covered by the insurance policy at issue.

     Same Memorandum as in K.J.D.E. Corp. v Hartford Fire Ins. Co.
([appeal No. 1] ___ AD3d ___ [Nov. 18, 2011]).




Entered:   November 18, 2011                       Patricia L. Morgan
                                                   Clerk of the Court